DOLLAR GENERAL CORPORATION

ANNUAL INCENTIVE PLAN




SECTION 1

PURPOSE




The purpose of the Dollar General Corporation Annual Incentive Plan is to permit
Dollar General Corporation (the “Company”), through awards of annual incentive
compensation that satisfy the requirements for performance-based compensation
under Section 162(m) of the Internal Revenue Code, to attract and retain
executives and to motivate these executives to promote the profitability and
growth of the Company.




SECTION 2

DEFINITIONS




“Award”

shall mean the amount granted to a Participant by the Committee for a
Performance Period.



“Board” shall mean the Board of Directors of the Company, or the successor
thereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or any
subcommittee thereof which meets the requirements of Section 162(m)(4)(C) of the
Code.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Executive” shall mean any “covered employee” (as defined in Section 162(m) of
the Code) and, in the discretion of the Committee, any other executive officer
of the Company or its Subsidiaries.

“Participant” shall mean, for each Performance Period, each Executive who has
been selected by the Committee to participate in the Plan.

“Performance Period” shall mean the Company’s fiscal year or any other period
designated by the Committee with respect to which an Award may be granted.
Performance Periods may not overlap.

“Plan” shall mean this Dollar General Corporation Annual Incentive Plan, as
amended from time to time.

“Qualified Performance-Based Award” means an Award that is intended to qualify
for the Section 162(m) Exemption and is made subject to performance goals based
on Qualified Performance Measures.




“Qualified Performance Measures” means one or more of the performance measures
listed below upon which performance goals for certain Qualified
Performance-Based Awards may be





1










--------------------------------------------------------------------------------

established from time to time by the Committee within the time period prescribed
by Section 162(m) of the Code:




(a)

Net earnings or net income (before or after taxes);

(b)

Earnings per share;

(c)

Net sales or revenue growth;

(d)

Gross or net operating profit;

(e)

Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

(f)

Cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital);

(g)

Earnings before or after taxes, interest, depreciation, and/or amortization;

(h)

Gross or operating margins;

(i)

Productivity ratios;

(j)

Share price (including, but not limited to, growth measures and total
shareholder return);

(k)

Expense targets;

(l)

Margins;

(m)

Operating efficiency;

(n)

Customer satisfaction;

(o)

Working capital targets;

(p)

Economic Value Added;

(q)

Volume;

(r)

Capital expenditures;

(s)

Market share;

(t)

Costs;

(u)

Regulatory ratings;

(v)

Asset quality;

(w)

Net worth; and

(x)

Safety




“Section 162(m) Cash Maximum” means $2,500,000.




“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.




SECTION 3

ADMINISTRATION




The Plan shall be administered by the Committee, which shall have full authority
to interpret the Plan, to establish rules and regulations relating to the
operation of the Plan, to select Participants, to determine the maximum Awards
and the amounts of any Awards and to make all determinations and take all other
actions necessary or appropriate for the proper administration of the Plan. The
Committee’s interpretation of the Plan, and all actions taken within the scope
of its authority, shall be final and binding on the Company, its shareholders
and Participants, Executives, former Executives and their respective successors
and assigns. No member of the Committee shall be eligible to participate in the
Plan.





2










--------------------------------------------------------------------------------

SECTION 4

DETERMINATION OF AWARDS




(a)

Prior to the beginning of each Performance Period, or at such later time as may
be permitted by applicable provisions of the Code (which, in the case of any
Qualified Performance-Based Award, currently is not later than the earlier of
(i) 90 days after the beginning of the period of service to which the
performance goal(s) relate or (ii) the first 25% of the period of service), the
Committee shall establish: (1) the Executives or class of Executives who will be
Participants in the Plan; (2) for each Participant a maximum Award, which shall
be less than the Section 162(m) Cash Maximum; and (3) the performance goal(s)
and Qualified Performance Measure(s) applicable to, and the method for computing
the amount payable upon achievement of such performance goal(s) in connection
with, any Qualified Performance-Based Award.




(b)

Following the end of each Performance Period, and before any payments are made
under the Plan, the Committee shall certify in writing the satisfaction of the
performance goal(s) for any Qualified Performance Measure(s) applicable to any
Qualified Performance-Based Award.




(c)

The Committee may reduce or eliminate the Award granted to any Participant based
on factors determined by the Committee, including but not limited to,
performance against budgeted financial goals and the Participant’s personal
performance, provided, however, that any such reduction or elimination shall not
operate to increase a Qualified Performance-Based Award, or amount payable
thereunder, to any Participant who is Executive.  The Committee may not increase
a Qualified Performance-Based Award, or amount payable thereunder, granted to a
Participant who is an Executive.  




SECTION 5

PAYMENT OF AWARDS




Each Participant shall be eligible to receive, as soon as practicable after the
amount of such Participant’s Award for a Performance Period has been determined,
payment of the Award in cash.  Payment of the award may be deferred in
accordance with a written election by the Participant in accordance with the
terms of the Company’s CDP/SERP Plan, as such Plan may be amended and/or
restated from time to time.




SECTION 6

AMENDMENTS




The Committee may amend the Plan at any time and from time to time, provided
that no such amendment that would require the consent of the shareholders of the
Company pursuant to Section 162(m) of the Code, NYSE listing rules or the
Exchange Act, or any other applicable law, rule or regulation, shall be
effective without such consent. No amendment which adversely affects a
Participant’s rights to, or interest in, an Award granted prior to the date of
the amendment shall be effective unless the Participant shall have agreed
thereto in writing.








3










--------------------------------------------------------------------------------

SECTION 7

TERMINATION




The Committee may terminate this Plan at any time but in no event shall the
termination of the Plan adversely affect the rights of any Participant to a
previously granted Award without such Participant’s written consent.




SECTION 8

OTHER PROVISIONS




(a)

No Executive or other person shall have any claim or right to be granted an
Award under this Plan until such Award is actually granted. Neither the
establishment of this Plan, nor any action taken hereunder, shall be construed
as giving any Executive any right to be retained in the employ of the Company.
Nothing contained in this Plan shall limit the ability of the Company to make
payments or awards to Executives under any other plan, agreement or arrangement.




(b)

The rights and benefits of a Participant hereunder are personal to the
Participant and, except for payments made following a Participant’s death, shall
not be subject to any voluntary or involuntary alienation, assignment, pledge,
transfer, encumbrance, attachment, garnishment or other disposition.




(c)

Awards under this Plan shall not constitute compensation for the purpose of
determining participation or benefits under any other plan of the Company unless
specifically included as compensation in such plan.




(d)

The Company shall have the right to deduct from Awards any taxes or other
amounts required to be withheld by law.




(e)

All questions pertaining to the construction, regulation, validity and effect of
the provisions of the Plan shall be determined in accordance with the laws of
the State of Tennessee without regard to principles of conflict of laws.




(f)

No member of the Committee or the Board, and no officer, employee or agent of
the Company shall be liable for any act or action hereunder, whether of
commission or omission, taken by any other member, or by any officer, agent, or
employee, or, except in circumstances involving bad faith, for anything done or
omitted to be done in the administration of the Plan.




SECTION 9

EFFECTIVE DATE




The Plan shall be effective as of March 16, 2005, subject to approval by the
shareholders of the Company in accordance with Section 162(m) of the Code.














4








